STATE OF WEST VIRGINIA

                          SUPREME COURT OF APPEALS                                FILED
                                                                                 April 19, 2013

                                                                            RORY L. PERRY II, CLERK

TERESSA F. STOWERS,                                                       SUPREME COURT OF APPEALS

                                                                              OF WEST VIRGINIA
Claimant Below, Petitioner

vs.)   No. 11-1093 (BOR Appeal No. 2045503)
                    (Claim No. 2004047377)

WEST VIRGINIA OFFICE OF
INSURANCE COMMISSIONER
Commissioner Below, Respondent

and

FAIRVIEW HEALTH ASSOCIATES, INC.,
Employer Below, Respondent

                             MEMORANDUM DECISION
       Petitioner Teressa F. Stowers, by Reginald D. Henry, her attorney, appeals the decision of
the West Virginia Workers’ Compensation Board of Review. West Virginia Office of the
Insurance Commission, by Anna L. Faulkner, its attorney, filed a timely response.

         This appeal arises from the Board of Review’s Final Order dated June 27, 2011, in which
the Board affirmed a January 13, 2011, Order of the Workers’ Compensation Office of Judges.
In its Order, the Office of Judges affirmed the claims administrator’s July 8, 2010 order. The
Court has carefully reviewed the records, written arguments, and appendices contained in the
briefs, and the case is mature for consideration.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision is appropriate under Rule 21 of the Rules of Appellate
Procedure.



                                                1
        In this case, Mrs. Stowers worked as an accounts receivable clerk for Fairview Health
Associations, Inc. Mrs. Stowers filed a claim on May 13, 2004, for carpal tunnel syndrome.
Since that time, Mrs. Stowers has had numerous surgeries and procedures including carpal tunnel
release on both wrists. On April 20, 2009, Dr. Bal requested that complex regional pain
syndrome be added as a compensable component. On July 8, 2010, based on an independent
medical exam by Dr. Saghir Mir, the claims administrator denied adding complex regional pain
syndrome as a compensable component.

        The Office of Judges found that the preponderance of the evidence showed insignificant
evidence to add complex regional pain syndrome or reflex sympathetic dystrophy as a
compensable component. The Office of Judges noted that there were no medical records listing
the conditions of which the claimant complained and that during the independent medical exam,
Dr. Mir found no atrophy, no temperature change, no disturbed pattern of hair growth, and no
loss of strength, all of which should be present to support a diagnosis of complex regional pain
syndrome or reflex sympathetic dystrophy syndrome. Based on the evidence of record, the
Office of Judges found that the record does not support adding the requested diagnosis to the
claim.

       The Board of Review reached the same reasoned conclusion in its decision of June 27,
2011. We agree that there is insufficient evidence to establish complex regional pain syndrome
as a compensable component.

        For the foregoing reasons, we find that the decision of the Board of Review is not in clear
violation of any constitutional or statutory provision, nor is it clearly the result of erroneous
conclusions of law, nor is it based upon a material misstatement or mischaracterization of the
evidentiary record. Therefore, the decision of the Board of Review is affirmed.


                                                                                        Affirmed.

ISSUED: April 19, 2013

CONCURRED IN BY:
Chief Justice Brent D. Benjamin
Justice Robin J. Davis
Justice Margaret L. Workman
Justice Menis E. Ketchum
Justice Allen H. Loughry II




                                                2